DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 7/11/22, claims 1-4, 8-24 are currently pending in the application, with claims 12-24 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koda et al. (WO 2014/157145 Al, of record), in view of Bi (US 4,387,264).
At the outset, it is noted that the WIPO publication is relied upon for date purposes, while US 10,227,481 B2 is relied upon in the rejection below as its English equivalent.
Koda teaches a rubber composition comprising a diene polymer (B) (Ab.). The reference
teaches polymer (B) as including a conjugated diene monomer, and disclosed small genus of monomers include butadiene, isoprene, 2,3-dimethylbutadiene, 2-phenylbutadiene, 1,3-pentadiene, 2-methyl-1,3-pentadiene, 1,3-hexadiene, 1,3-octadiene, 1,3-cyclohexadiene, 2-methyl-1,3-octadiene, 1,3,7-octatriene, myrcene and chloroprene, individually, or in combination of two or more (col. 8, lines 46-61). Thus, Koda teaches 1,3,7-octatriene as a conjugated diene monomer which may be used individually. The reference further teaches styrene with sufficient specificity as a member of three preferred species, preferably in an amount of 0 to 50 mass%, or more preferably from 10 to 40% by wt. of the copolymer, as advantageous in view of rolling resistance, low migration property and suppressing mold contamination (col. 8, line 63-col. 9, line 16). Koda further teaches a wt. average molecular wt. (Mw) of polymer (B) as ranging from 2,000 to 100,000 (col. 9, lines 15-20). 
Koda fails to disclose a diene copolymer (1) comprising structural units derived from copolymerization of 1,3,7-octatriene and styrene and having a Mw within the claimed range in one single embodiment, (2) having a content of 1,2-bond in the range of 35-65 mol%, and (3) a content of 5-hydroperoxy-1,3,7-octatriene, 6-hydroperoxy-1,3,7-cctatriene, 5-hydroxy-1,3,7-octatniene, and 6-hydroxy-1,3,7-octatriene in the 1.3,7-octatriene for copolymerization at 0.30 mmol/kg or less, as in the claimed invention (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), Koda teaches a small genus of conjugated dienes including 1,3,7-octatriene which may be used individually, and an aromatic vinyl compound, with styrene as a preferred species, in a preferable amount of 0 to 50 mass% as advantageous in view of rolling resistance, low migration property and suppressing mold contamination (col. 8, line 63-col. 9, line 16), thereby obviating a copolymer of 1,3,7-octatriene and styrene. Additionally, Koda teaches a wt. average molecular wt. (Mw) of polymer (B) as ranging from 2,000 to 100,000 (col. 9, lines 15-20).
With regard to (2) and (3), Koda teaches and exemplifies solution polymerization using anionic catalysts for preparing the diene polymer (B), wherein the conjugated diene monomers may be butadiene and/or 1,3,7-octatriene (col. 8, lines col. 12, lines 13-67, Production Example 3). It is noted that the present specification also discloses an anionic polymerization method for preparing the copolymer ([0083-0085], Examples-PGPUB). 
Although Koda is silent with regard to the purity of diene monomer(s), it would have been within the level of ordinary skill in the art to utilize diene monomers of high purity, so as to provide for (co)polymers with least contaminants and having consistent (co)polymer properties. Moreover, the secondary Bi reference teaches that polymerization of diolefin monomers, such as butadiene, using anionic polymerization initiators is well known, that the need to purify the diolefin monomers is also well known and that if the monomers are not purified, impurities carried into the reaction vessel with the monomers can cause complete or partial termination of the growing polymer chain, resulting in the broadening on molecular weight distribution (col. 1, line 8-25).
Given the teaching in Koda on a small genus of diene monomers, including 1,3,7-octatriene, the teaching on advantages of styrene as a preferred comonomer and range thereof, the teaching on anionic polymerization method (which is also disclosed and exemplified in the present specification) and the molecular wt. (Mw) range, and given the teaching in Bi that impure diolefin monomers cause broadening of molecular weight distribution in an anionic polymerization, and that purified monomers facilitate anionic polymerization to achieve excellent chain growth, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Koda’s diene polymer (B) from purified 1,3,7-octatriene and styrene by anionic polymerization. Furthermore, a skilled artisan would reasonably expect a pure 1,3,7-octatriene to have a content of 5-hydroperoxy-1,3,7-octatriene, 6-hydroperoxy-1,3,7-cctatriene, 5-hydroxy-1.3,7-octatriene, and/or 6-hydroxy-1,3,7-octatriene to be 0.30 mmol/kg or less. Additionally, a skilled artisan would reasonably expect Koda’s diene (co)polymer (B) of purified 1,3,7-octatriene and styrene that is prepared by anionic polymerization to provide for a copolymer having claimed content of the 1,2-bond, relative to sum total of 1,2-, 1,4- and 3,4-bonds, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claims 2-4, Koda teaches a molecular wt. distribution of preferably 1.0-3.0, more preferably from 1.0 to 1.8 and especially preferably from 1.0 to 1.5 (col. 9, lines 48-54).
With regard to claim 8, Koda teaches anionic solution polymerization with organic alkali metal compound and termination with an alcohol (col. 12, line 13-col 13, line 9). The active copolymer obtainable from Koda-Bi combination prior to the chain termination meets the claimed limitation.
With regard to claim 9, Koda’s chain terminated polymer (B) prepared by anionic polymerization of purified 1.3,7-octatriene and styrene would meet the claimed limitation.
With regard to claims 10 and 11, given the teaching in Koda on a small genus of conjugated diene monomers including the claimed species, and use thereof alone or in combination (col. 8, lines 46-61), it would have been within the level of ordinary skill in the art to prepare Koda’s copolymers from purified 1,3,7-octatriene in combination with other disclosed diene monomers and styrene with a reasonable expectation of success.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,198,744 B2 (reference patent), in view of Koda et al. (WO (2014/157145 Al, of record).
It is noted that US 10,227,481 B2 is relied upon in the rejection below as the English equivalent of WIPO publication and the discussion on Koda from paragraphs 5-15 above is incorporated herein by reference
Although the claims at issue are not identical, they are not patentably distinct from each
other because reference claims 1 and 10 are as follows:

    PNG
    media_image1.png
    266
    585
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    426
    585
    media_image2.png
    Greyscale

Thus, reference claim 1 is drawn to a polymer of 1,3,7-octatriene having overlapping molecular wt. and 1,2-bond content. Reference claims 9 and 10 are directed to a method of producing a polymer of 1,3,7-octatriene of overlapping molecular wt., prepared by anionic polymerization of 1,3,7-octatriene having a peroxide and decomposition product content of less than 0.30 mmol/kg. The peroxide and decomposition products of reference claim 10 encompass hydroperoxy and hydroxy compounds recited in amended claim 1. 
Reference claim 1 is silent with regard to a polymer comprising structural units of styrene, prepared from polymerization with 1,3,7-octatriene having a claimed hydroperoxyl/peroxy compounds at 0.30 mmol/kg or less. Reference claim 10 is silent regarding a polymer comprising structural units of styrene and having claimed 1,2-bond content.
Koda teaches diene polymers which may include 1,3,7-octatriene as the conjugated diene monomer, that styrene as a comonomer in a preferred amount of from 0 to 50% by wt. of the copolymer is advantageous in view of rolling resistance, low migration property and suppressing mold contamination (col. 8, line 63-col. 9, line 16). Additionally, it is noted that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). Per reference patent disclosure, the polymers are prepared by anionic polymerization (Examples) of 1,3,7-octatriene and have a peroxide and decomposition product content of less than 0.30 mmol/kg, that peroxide and decomposition products include compounds as recited in amended claim 1 (ref. patent, col. 5, lines 9-34). 
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare the copolymer of reference claim 1 from 1,3,7-octatriene, having a peroxide and decomposition products within the scope instant claim 1 in an amount of less than 0.30 mmol/kg, with 5 mol% styrene or less in view of advantages of styrene as taught by Koda, and thereby arrive at claim 1 of the present invention. As stated above, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
In the alternative, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a polymer by the method of reference claim 10, from 1,3,7-octatriene, having a peroxide and decomposition products within the scope of claim 1 in an amount of less than 0.30 mmol/kg, and styrene in an amount up to 50 wt.% in view of advantages of styrene as taught by Koda, and reasonably expect the polymer to have a claimed 1,2-bond content within the claimed range, given that the same anionic polymerization method is relied upon in the examples of instant specification to prepare the claimed copolymer (obviates claim 1).
With regard to claims 2 and 3, reference claim 1 meets the claimed limitation.
With regard to claim 4, reference claims 1 and 4 encompass the claimed value of “1.5 or less”.
With regard to claim 8 and 9, reference claims 7 and 8, respectively, meet the claimed limitation.
With regard to claims 10 and 11, Koda teaches a small genus of diene monomers, including 1,3,7-octatriene, and monomers within the scope of claims 10 and 11, i.e. functional equivalence thereof, and use of the diene monomer alone or as a combination (col. 8, lines 46-61). Thus, it would have been obvious to a skilled artisan to include a combination of conjugated diene monomers as in the claimed invention with a reasonable expectation of success. 

Response to Arguments
Applicant’s arguments dated 7/11/22 have been duly considered but are not deemed persuasive.
Applicant’ Arguments:
Koda’ 145 describes a diene copolymer (3) utilized as a plasticizer in a rubber composition which includes as components butadiene, isoprene, 2,3-dimethy butadiene, 2-phenylbutadiene, 1,3-pentadiene, 2-methyl-1,3-pentadiene, 1,3-hexadiene, 1,3-octaciene, 1,3-cyclohexadiene, 2-methyl-1,3-octadiene, 1,3,7-octatriene, myrcene and chloroprene. Amongthese polymers, those containing monomer units of butadiene and/or isoprene are more
preferred. Copolymer (B) may also include an aromatic vinyl compound including styrene.
As the Office acknowledges this reference never discloses a copolymer containing structural units of styrene and 1,3,7-octairiene and alleges that it would have been obvious to prepare a copolymer of styrene and 1,3,7-octatriene based upon the listings provided.
Koda’ 145 provides no description of bonding mode in a 1,3,7-octatriene styrene copolymer and therefore, does not recognize bonding type as a results-effective variable. The Office cites Koda as describing anionic polymerization and alleges that because the same polymerization method as the present invention is described, the 1,2-bond content would be inherently obtained.
However, Applicants respectfully continue to submit that the copolymer of Claim 1 will be obtained only if the purity of the 1,3,7-octatriene meets the criteria that a content of the peroxide and peroxide decomposition products as recited in Claim 1 is 0.30 mmol/kg or less. 
The Office cites Bi as disclosing purification of butadiene for anionic polymerization with polystyrene and alleges it would have been obvious to purify the 1,3,7-octatriene of Koda before anionic polymerization based on the description of Bi.
Bi describes passing the butadiene sequentially through a column of molecular sieves, a column of adsorption alumina and then a final column of molecular sieves. Bi further notes removal of water and inhibitor and never discloses a final purity of the butadiene. Further, Bi does not describe removal of peroxide compounds.
Applicants note the description of the specification citing the Japanese references showing how the high purity 1,3,7-octatriene is obtained note that JP 2016 216385 discloses distillation with water is employed to achieve the purity of Claim 1.
Bi does not recognize the peroxide materials recited in Claim | as impurities to be removed and does not considered distillation as a purification method.
Accordingly, Applicants submit that the agents described by Bi to remove water and inhibitor cannot be considered to inherently remove the peroxides recited in Claim 1.
Applicants again point to Reference Example 1 of the specification where the content of peroxides of 1,3,7-octatriene and their decomposition products exceed the content required by Claim 1. As indicated in Table 3 the copolymer obtained did not have a molecular weight according to Claim I. There is nothing in the record to show that Koda’ i453 in view of Bi would provide a copolymer according to Claim 1.

Examiner’s Response:
Examiner has relied on the primary reference to Koda for its teaching on a small genus of conjugated diene monomers, including 1,3,7-octatriene which may be used individually, for the teaching than an aromatic compound, preferably styrene, preferably in an amount of from 0 to 50% by wt. of the copolymer, is advantageous in view of rolling resistance, low migration property and suppressing mold contamination. Thus, a skilled artisan would have found it obvious to pick 1,3,7-octatriene as the diene monomer of Koda for preparing polymer (B), and advantageously include styrene as a comonomer, thereby obviating the structural units of the claimed copolymer.
Although Koda provides no bonding mode, Koda also teaches anionic polymerization method as disclosed in the present specification (PGPUB-[0083-0085], Examples). Therefore, a skilled artisan would reasonably expect Koda’s anionic polymerization process to provide for a copolymer having claimed content of the 1,2-bond, relative to sum total of 1,2-, 1,4- and 3,4-bonds, absent evidence to the contrary.
Applicants argue that the copolymer of claim 1 will be obtained only if the purity of the 1,3,7-octatriene meets the criteria that a content of the peroxide and peroxide decomposition products as recited in Claim 1 is 0.30 mmol/kg or less. However, as an initial matter, the primary reference to Koda does not teach peroxide or decomposition products as being present in monomers/monomer mixtures for polymerization. Even so, Koda teaches a wt. average molecular wt. of 2,000 to 100,000 (col. 9, lines 15-20). A skilled artisan would recognize that peroxide (i.e. a radical generator) and hydroxy products impair chain growth during polymerization and would result in (co)polymers having reduced molecular weight and/or broad molecular weight distribution. Given that Koda’s copolymers have a wt. average molecular wt. as well as molecular weight distribution of overlapping scope, a skilled artisan would have found it obvious to utilize monomer such as 1,3,7-octatriene with a high level of purity, including those within the scope of the claimed invention. Furthermore, according to the secondary reference to Bi, polymerization of diolefin monomers, such as butadiene, using anionic polymerization initiators is well known, the need to purify the diolefin monomers is also well known and if the monomers are not purified, impurities carried into the reaction vessel with the monomers can cause complete or partial termination of the growing polymer chain, resulting in the broadening on molecular weight distribution. It is noted that the Koda reference teaches butadiene as well as 1,3,7-octatriene as diene monomers. In view of the teaching in Bi, it would have been obvious to a skilled artisan to purify Koda’s diene monomers to provide for pure monomers, such as pure 1,3,7-octatriene, including those having a hydroperoxide and decomposition products level at 0.30 mmol/kg or less.
	Applicants refer to Reference Example 1 of the specification, where the content of peroxides of 1,3,7-octatriene and their decomposition products exceed the content required by Claim 1, and conclude that the copolymer obtained did not have a molecular weight according to Claim 1. However, a skilled artisan would reasonably expect impurities, including hydroperoxide and decomposition products, to lower the polymer molecular weight in general. Even so, from the standpoint of unexpected results, Reference example 1 is drawn to anionic polymerization of 0.714 mol 1,3,7-octatriene (peroxide content =3.3 mmol/kg) and 1.130 mol styrene, with 1.99 mmol of anionic polymerization initiator at a molar ratio of monomer to initiator 927, which provides a polymer having Mw of 32,800. The closest inventive example that parallels Reference Example 1, although not a proper back-to-back comparison, is Example 17 with a copolymer therefrom having a Mw of 125,700. Furthermore, the copolymers of Examples 1-29 are all based on 1,3,7-octatriene having a peroxide and its decomposition content of <0.015 mmol/kg, providing for a Mw of, at most, 450,000, and are not reasonably commensurate in scope of the claim language.
	Applicant’s Arguments
As described above Koda’ 145 does not disclose or suggest a copolymer according to Claim 1 comprising a structural unit having a unit derived from 1,3,7-octatriene copolymerized with a structural unit derived from styrene; wherein a content ratio of the 1,2-bond of the copolymerized 1,3,7-octatriene is from 35 to 65 mol% and the molecular weight is from 50,000 to 700,000,
Accordingly, withdrawal of the rejection on the ground of nonstatutory double patenting is respectfully requested.

Examiner’s Response
	Applicant’s arguments are not deemed persuasive. The ‘744 patent claim 1 recites a content ratio of 1,2 bond relative to all binding sites (i.e. octatriene) is 35 to 65 mol%, and a molecular wt. of 1,000 to 1,000,000, of overlapping scope. The secondary reference to Koda is relied upon as a teaching reference, for its teaching that an aromatic compound, preferably styrene, preferably in an amount of from 0 to 50% by wt. of the copolymer, is advantageous in view of rolling resistance, low migration property and suppressing mold contamination. Thus, a skilled artisan would have found it obvious to modify the copolymer of reference patent claims to include about 5 mol% or less of Koda’s aromatic compound to provide for the disclosed advantages.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762